Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on November 04, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 6-10, 13-17, 20 (re-numbered as 1-14) are allowed.

Claims 4-5, 11-12, and 18-19 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xin Xie (Reg. # 70,890) on February 17, 2022. 

This listing of claims will replace all prior versions, and listings, of claims in the Application: 


determining a file is to be ingested into a data analysis platform in response to a user selecting the file, wherein the file is of a file type;
with existing detectors, detecting the file type based on structure information, pattern information, or actual information within the file;
being undetectable by the detectors, marking the file type as generic and creating a new detector to detect the file type; 
in response to one of the existing detectors or the new detector detecting the file type: 
generating, by the one of the existing detectors or the new detector, metadata including information relating to the file type or information relating to one or more operations to be performed based on the file type;
identifying, by the one of the existing detectors or the new detector, a particular transformer, wherein the particular transformer executes at least the portion of the pipeline of operations based on the metadata; and 
passing the metadata to the particular transformer; and 
removing an effect resulting from a previous version of a pipeline of operations or from the pipeline of operations by constructing previously a delete pipeline 




3.	(Original)	The system of claim 1, wherein the one or more operations include a normalizing operation. 

4.	(Cancelled)	

5.	(Cancelled)	
 
6.	(Currently Amended)	The system of claim 1, wherein removing an effect 

7.	(Original)	The system of claim 1, wherein the detecting comprises continuously passing the file to different detectors until one of the detectors recognizes the file. 

8.	(Currently Amended)	A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising:
determining a file is to be ingested into a data analysis platform in response to a user selecting the file, wherein the file is of a file type;
existing detectors, detecting the file type based on structure information, pattern information, or actual information within the file;
being undetectable by the detectors, marking the file type as generic and creating a new detector to detect the file type; 
in response to one of the existing detectors or the new detector detecting the file type: 
generating, by the one of the existing detectors or the new detector, metadata including information relating to the file type or information relating to one or more operations to be performed based on the file type;
identifying, by the one of the existing detectors or the new detector, a particular transformer, wherein the particular transformer executes at least the portion of the pipeline of operations based on the metadata; and 
passing the metadata to the particular transformer; and 
removing an effect resulting from a previous version of a pipeline of operations or from the pipeline of operations by constructing previously a delete pipeline


9.	(Original)	The method of claim 8, wherein the one or more operations include one or more serial operations, one or more parallel operations, and one or more join operations, the one or more join operations merging two or more results of the parallel operations.

10.	(Original)	The method of claim 8, wherein the one or more operations include a normalizing operation. 

11.	(Cancelled)	

12.	(Cancelled)	

13.	(Currently Amended)	The method of claim 8, wherein removing an effect 

14.	(Original)	The method of claim 8, wherein the detecting comprises continuously passing the file to different detectors until one of the detectors recognizes the file. 

15.	(Currently Amended)	A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform:
determining a file is to be ingested into a data analysis platform in response to a user selecting the file, wherein the file is of a file type;
with existing detectors, detecting the file type based on structure information, pattern information, or actual information within the file;
being undetectable by the detectors, marking the file type as generic and creating a new detector to detect the file type; 
in response to one of the existing detectors or the new detector detecting the file type: 
generating, by the one of the existing detectors or the new detector, metadata including information relating to the file type or information relating to one or more operations to be performed based on the file type;
identifying, by the one of the existing detectors or the new detector, a particular transformer to perform at least a portion of a pipeline of operations based on the metadata; and 
passing the metadata to the particular transformer; and 
removing an effect resulting from a previous version of a pipeline of operations or from the pipeline of operations by constructing previously a delete pipeline


16.	(Original)	The non-transitory computer readable medium of claim 15, wherein the one or more operations include one or more serial operations, one or more parallel operations, and one or more join operations, the one or more join operations merging two or more results of the parallel operations.

17.	(Original)	The non-transitory computer readable medium of claim 15, wherein the one or more operations include a normalizing operation. 

18.	(Cancelled)	

19.	(Cancelled)	

20.	(Currently Amended)	The non-transitory computer readable medium of claim 15, wherein removing an effect .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15. Particularly the prior art of record fails to teach in response to the file being undetectable by the detectors, marking the file type as generic and creating a new detector to detect the file type; in response to one of the existing detectors or the new detector detecting the file type: generating, by the one of the existing detectors or the new detector, metadata including information relating to the file type or information relating to one or more operations to be performed based on the file type; identifying, by the one of the existing detectors or the new detector, a particular transformer, wherein the particular transformer executes at least the portion of the pipeline of operations based on the metadata; and passing the metadata to the particular transformer; and removing an effect resulting from a previous version of a pipeline of operations or from the pipeline of operations by constructing previously a delete pipeline. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims *** are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169